Title: From Thomas Jefferson to William Hilliard, 3 June 1825
From: Jefferson, Thomas
To: Hilliard, William


Dear Sir
Monticello
June 3. 25.
The copying of our Catalogue was finished yesterday, and I now inclose it. in my letter of May 22. I mentioned that our Bursar would, by the next mail, direct the sum of 18,000.D. to be deposited immediately to your credit in the bank of the US. in Philadelphia. I wrote to him yesterday to know if the deposit was actually made, and recieved the answer now inclosed; so that I presume the thing done. this is, I believe, the last act to be performed on my part towards enabling you to proceed in your agency; the articles of our agreement and my letter of May 22. leaving further instruction unnecessary, except to add that if the sum committed to you should, contrary to expectation, fall short of the purchase of the whole catalogue, the purchase must cease with the exhausture of the funds.In that letter I requested three particular books to be purchased in the country, if to be had, and forwarded without delay, to wit, Turner, Langard, & Brodie. I must now request you to purchase in the country, and send on to us immediately, the following also.Chapman’s Materia Medica.—Eberle’s doCox’s American Dispensatory.—Barton’s medical botany,Bigelow’s medical botany—Pharmacopeia of the United statesDewees’s Midwifery.—Beck’s medical jurisprudence.Rush’s works.All these, as well as the Harvard duplicates, may be considered as a part of the general purchase. their safest & best conveyance will always be by water, addressed to Colo Peyton. it will be a great gratification to me to hear from you from time to time, and as often as you can, in the course of your agency, and to know how you are going on, your progress and prospects; and I pray you to accept the assurance of my great esteem and respect.
						Th: Jefferson